Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Specification Objections
The specification is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
As per claim 5, in ll. 1 “processor” should be “source processor”. Appropriate correction is required.
As per claim 6, in ll. 1 “processor” should be “source processor”. Appropriate correction is required.
As per claim 20, in ll. 1 “mana” should be “management”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitation recited in ll. 8-10 can be considered a mental process (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (processors, memory, electronic control unit) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware 

As per claims 2-3 and 5-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-3 and 5-8 recite the same abstract idea of claim 1. Claims 2-3 and 5-8 recite additional insignificant extra-solution activity (e.g. store information, receive data) and non-functional descriptive language (e.g. defining at least one task execution characteristic, the trust indication, the processors). Therefore the aforementioned claims 2-3 and 5-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claims 10-11 and 13-16, they have similar limitations as claims 2-3 and 5-8 and are therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

As per claims 19-20, they have similar limitations as claims 5 and 2 respectively and are therefore rejected using the same rationale.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal 

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1-20, they are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Application 17/027,811, as most recently amended. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Application 17/027,811 contain, and have obvious substantially similar limitations of claims of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
Copending U.S. Patent 17/027,811
1. A system for dynamic software management, the system comprising:

a memory that includes instructions that, when executed by the source processor, cause the source processor to: 
receive, from one or more other processors, an idle time and at least one task execution characteristic of corresponding to each respective processor of the one or more other processors; 


identify a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor; 

communicate, to the target processor, a task request requesting the target processor execute the task associated with the source processor; and 
in response to receiving a communication from the target processor indicating acceptance of 


2. The system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task.

3. The system of claim 1, wherein the instructions further cause the processor to store the idle time and the at least one task execution characteristic for each of the one or more other processors.

4. The system of claim 1, wherein the target processor executes the task according to the instructions for executing the task.


5. The system of claim 1, wherein the instructions further cause the processor to 


6. The system of claim 1, wherein the instructions further cause the processor to receive, from each of the one or more other processors, a trust indication.

7. The system of claim 6, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task.

8. The system of claim 1, wherein the source processor and the one or more other processors are disposed in a vehicle.


9. A method for dynamic software management, the method comprising: receiving, at a source processor, an idle time and at least one task execution characteristic of 




identifying a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor; 

communicating, to the target processor, a task request requesting the target processor execute the task associated with the source processor; and 
in response to receiving a communication from the target processor indicating acceptance of the task, communicating, to the target processor, instructions for executing the task.




11. The method of claim 9, further comprising storing the idle time and the at least one task execution characteristic for each of the one or more other processors.


12. The method of claim 9, wherein the target processor executes the task according to the instructions for executing the task.


13. The method of claim 9, further comprising receiving data, from the target processor, corresponding to execution of the task.





15. The method of claim 14, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task.

16. The method of claim 9, wherein the source processor and the one or more other processors are disposed in a vehicle.


17. A dynamic software management apparatus, comprising: 
a first electronic control unit of a vehicle, the first electronic control unit including a processor and 
a memory, the memory including instructions that, when executed by the processor, cause the processor to: 






determine whether the second electronic control unit is capable of executing software associated with the first electronic control unit based on the idle time and the at least one task execution characteristic of the second electronic control unit;

in response to a determination that the second electronic control unit is capable of executing the software, communicate, to the second electronic control unit, a request to execute the software; and 


18. The dynamic software management apparatus of claim 17, wherein the second electronic control unit executes the software.


19. The dynamic software management apparatus of claim 18, wherein the instructions further cause the processor to receive, from the second electronic control unit, data corresponding to execution of the software.



20. The dynamic software mana apparatus of claim 17, wherein the at least one task execution characteristic indicates a capability 


a memory that includes instructions that, when executed by the source processor, cause the source processor to:
receive, from a plurality of other processors, an idle time and at least one task execution characteristic corresponding to each respective processor of the plurality of other processors, wherein at least one processor of the plurality of other processors is remotely located from the source processor; 
identify at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor; and 
in response to receiving a communication from the at least one target processor indicating 

2. The system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the plurality of other processors of executing a particular task.

3. The system of claim 1, wherein the instructions further cause the source processor to store the idle time and the at least one task execution characteristic for each of the plurality of other processors.

4. The system of claim 1, wherein the at least one target processor executes the task according to the instructions for executing the task.

5. The system of claim 1, wherein the instructions further cause the source processor 

6. The system of claim 1, wherein the instructions further cause the source processor to receive, from each of the plurality of other processors, a trust indication.

7. The system of claim 6, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task.

8. The system of claim 1, wherein the source processor and at least one other processor of the plurality of other processors are disposed in a vehicle.

9. A method for distributed processing, the method comprising: 
receiving, at a source processor and from a plurality of other processors, an idle time and 
identifying at least one target processor of the plurality of other processors to execute a task associated with the source processor based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicating, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the source processor; and 
in response to receiving a communication from the at least one target processor indicating acceptance of the task, communicating, to the at least one target processor, instructions for executing the task.



11. The method of claim 9, further comprising storing, at the source processor, the idle time and the at least one task execution characteristic for each of the plurality of other processors.

12. The method of claim 9, wherein the at least one target processor executes the task according to the instructions for executing the task.

13. The method of claim 9, further comprising receiving, at the source processor, data, from the at least one target processor, corresponding to execution of the task.



15. The method of claim 14, wherein the trust indication indicates that a respective processor of the plurality of other processors is trusted to perform a corresponding task.

16. The method of claim 9, wherein the source processor and at least one other processor of the plurality of other processors are disposed in a vehicle.

17. A distributed processing apparatus, comprising: 
a processor of a vehicle; and 


a memory including instructions that when executed by the processor, cause the processor to: 

identify at least one target processor of the at least one other processor of the vehicle and the at least one other processor remotely located from the vehicle to execute a task associated with the processor of the vehicle based on the idle time and the at least one task execution characteristic of the at least one target processor; 
communicate, to the at least one target processor, a task request requesting the at least one target processor execute the task associated with the processor of the vehicle; and 

in response to receiving a communication from the at least one target processor indicating 

20. The apparatus of claim 17, wherein the at least one target processor executes the task according to the instructions for executing the task.

19. The apparatus of claim 17, wherein the instructions further cause the processor of the vehicle to store the idle time and the at least one task execution characteristic for each of the at least one other processor of the vehicle and the at least one other processor remotely located from the vehicle.

18. The apparatus of claim 17, wherein the at least one task execution characteristic indicates a capability of a respective processor of the at least one other processor of the vehicle and the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2015/0007185) (hereinafter Dey) in view of Binotto et al. (US 2019/0373051) (hereinafter Binotto).

As per claim 1, the combination of references above teaches a system for dynamic software management, the system comprising:
	a source processor (Dey fig. 2, block 202-2);
	a memory (Dey fig. 2, block 206-2) that includes instructions that, when executed by the source processor, cause the source processor to: 

		identify a target processor of the one or more other processors capable of executing a task associated with the source processor based on the idle time and the at least one task execution characteristic of the target processor (Dey [0048]); 
		communicate, to the target processor, a task request requesting the target processor execute the task associated with the source processor (Dey [0012] and Binotto [0094]); and 
		in response to receiving a communication from the target processor indicating acceptance of the task (Binotto [0095] and fig. 7, block 720), communicate, to the target processor, instructions for executing the task (Dey [0065]; [0068]-[0069]).

Binotto and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Binotto teaches accepting a task request. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey in view of Binotto because it would provide for a scheduler that distributes tasks in a manner that optimizes the manner in which tasks are performed based on the capabilities of network devices. The scheduler would take into account capabilities of network devices as well as the availability of the capabilities in network devices.

As per claim 2, Dey further teaches the system of claim 1, wherein the at least one task execution characteristic indicates a capability of a respective processor of the one or more other processors of executing a particular task ([0026]).

As per claim 3, Dey further teaches the system of claim 1, wherein the instructions further cause the processor to store the idle time and the at least one task execution characteristic for each of the one or more other processors ([0044]).

As per claim 4, Dey further teaches the system of claim 1, wherein the target processor executes the task according to the instructions for executing the task ([0065]; [0068]-[0069]).

As per claim 5, Dey further teaches the system of claim 1, wherein the instructions further cause the processor to receive data, from the target processor, corresponding to execution of the task ([0019] and [0054]).

As per claim 6, Dey further teaches the system of claim 1, wherein the instructions further cause the processor to receive, from each of the one or more other processors, a trust indication ([0050]-[0051]).

As per claim 7, Dey further teaches the system of claim 6, wherein the trust indication indicates that a respective processor of the one or more other processors is trusted to perform a corresponding task ([0065] and [0069]).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 


Claims 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey and Binotto in view of Sun et al. (US 2016/0378443) (hereinafter Sun).

As per claim 8, Sun teaches wherein the source processor and the one or more other processors are disposed in a vehicle ([0038]).

Sun and Dey are both concerned with computer task execution in a computing environment. Dey teaches determining processor idle time and capability to select a processor for task execution while Sun teaches that the processors can be disposed in a vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dey and Binotto in view of Sun because the edge devices estimate and advertise their availability to function as resources before taking up a computational task. This reduces the load on the grid server for finding the available idle resources. In addition, the edge devices by themselves estimate the duration of availability and capability for executing a task. This prevents burdening the grid servers for determining the idle resource capabilities for task execution.

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

You (US 2016/0306673) discloses resource provision of processing nodes from a pool.

Ogata et al. (US 2008/0007765) disclose load distribution control.

Gallino et al. (US 2007/0094270) disclose processing heterogeneous units of work.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 28, 2022